Title: From James Madison to Edmund Randolph, 10 January 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York Jany. 10. 1788.
I have put off writing from day to day for some time past, in expectation of being able to give you the news from the packet, which has been looked for every hour. Both the French & English have overstaid their usual time ten or 15 days, and are neither of them yet arrived. We remain wholly in the dark with regard to the posture of things in Europe.
I received two days ago your favor of Decr. 27. inclosing a copy of your letter to the Assembly. I have read it with attention, and I can add with pleasure, because the spirit of it does as much honor to your candour, as the general reasoning does to your abilities. Nor can I believe that in this quarter the opponents to the Constitution will find encouragement in it. You are already aware that your objections are not viewed in the same decisive light by me as they are by you. I must own that I differ still more from your opinion, that a prosecution of the experiment of a second Convention will be favorable even in Virginia to the object which I am sure you have at heart. It is to me apparent that had your duty led you to throw your influence into the opposite scale, that it would have given it a decided and unalterable preponderancy; and that Mr. Henry would either have suppressed his enmity, or been baffled in the policy which it has dictated. It appears also that the ground taken by the opponents in different quarters, forbids any hope of concord among them. Nothing can be farther from your views than the principles of different setts of men, who have carried on their opposition under the respectability of your name. In this State the party adverse to the Constitution, notoriously meditate either a dissolution of the Union, or protracting it by patching up the Articles of Confederation. In Connecticut & Massachussetts, the opposition proceeds from that part of the people who have a repugnancy in general to good government, to any substantial abridgment of State powers, and a part of whom in Massts. are known to aim at confusion, and are suspected of wishing a reversal of the Revolution. The Minority in Pennsylva. as far as they are governed by any other views than an habitual & factious opposition, to their rivals, are manifestly averse to some essential ingredients in a national Government. You are better acquainted with Mr. Henry’s politics than I can be, but I have for some time considered him as driving at a Southern Confederacy and as not farther concurring in the plan of amendments than as he hopes to render it subservient to his real designs. Viewing the matter in this light, the inference with me is unavoidable that were a second trial to be made, the friends of a good constitution for the Union would not only find themselves not a little differing from each other as to the proper amendments; but perplexed & frustrated by men who had objects totally different. A second Convention would of course be formed under the influence, and composed in great measure of the members of opposition in the several States. But were the first difficulties overcome, and the Constitution re-edited with amendments, the event would still be infinitely precarious. Whatever respect may be due to the rights of private judgment, and no man feels more of it than I do, there can be no doubt that there are subjects to which the capacities of the bulk of mankind are unequal, and on which they must and will be governed by those with whom they happen to have acquaintance and confidence. The proposed Constitution is of this description. The great body of those who are both for & against it, must follow the judgment of others not their own. Had the Constitution been framed & recommended by an obscure individual, instead of a body possessing public respect & confidence, there can not be a doubt, that altho’ it would have stood in the identical words, it would have commanded little attention from most of those who now admire its wisdom. Had yourself, Col. Mason, Col. R. H. L. Mr. Henry & a few others, seen the Constitution in the same light with those who subscribed it, I have no doubt that Virginia would have been as zealous & unanimous as she is now divided on the subject. I infer from these considerations that if a Government be ever adopted in America, it must result from a fortunate coincidence of leading opinions, and a general confidence of the people in those who may recommend it. The very attempt at a second Convention strikes at the confidence in the first; and the existence of a second by opposing influence to influence, would in a manner destroy an effectual confidence in either, and give a loose to human opinions; which must be as various and irreconcileable concerning theories of Government, as doctrines of Religion; and give opportunities to designing men which it might be impossible to counteract.
The Connecticut Convention has probably come to a decision before this; but the event is not known here. It is understood that a great majority will adopt the Constitution. The accounts from Massts. vary extremely according to the channels through which they come. It is said that S. Adams who has hitherto been reserved, begins to make open declaration of his hostile views. His influence is not great, but this step argues an opinion that he can calculate on a considerable party. It is said here, and I believe on good ground that N. Carolina has postponed her Convention till July, in order to have the previous example of Virga. Should N. Carolina fall into Mr. H—y’s politics which does not appear to me improbable, it will endanger the Union more than any other circumstance that could happen. My apprehensions of this danger increase every day. The multiplied inducements at this moment to the local sacrifices necessary to keep the States together, can never be expected to co-incide again, and they are counteracted by so many unpropitious circumstances, that their efficacy can with difficulty be confided in. I have no information from S. Carolina or Georgia, on which any certain opinion can be formed of the temper of those States. The prevailing idea has been that both of them would speedily & generally embrace the Constitution. It is impossible however that the example of Virga. & N. Carolina should not have an influence on their politics. I consider every thing therefore as problematical from Maryland Southward.
I am surprised that Col. H. Lee who is a well-wisher to the Constitution should have furnished Wilkinson with the alarm concerning the Mississippi, but the political connections of the latter in Pena. would account for his biass on the subject.
We have no Congress yet. The number of Sts on the Spot does not exceed five. It is probable that a quorum will now be soon made. A Delegate from N. Hampshire is expected which will make up a representation from that State. The termination of the Connecticut Convention will set her delegates at liberty. And the Meeting of the Assembly of this State, will fill the vacancy which has some time existed in her Delegation. I wish you every happiness, and am with the sincerest affection Yrs.
Js. Madison Jr
 